Citation Nr: 0418059	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  02-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a right index 
finger disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from June 1950 to November 
1953 and from July 1956 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

In statements to the RO, dated in July 2001 and February 
2003, the veteran raised claims of entitlement to service 
connection for carcinoma of the left kidney, a nodule of the 
thyroid, residuals of a prostatectomy and diabetes mellitus.  
As these issues have not been developed for appellate review, 
they are referred to the RO for appropriate action.  

In a statement to the RO, dated in January 2002, the veteran 
withdrew a previously developed claim of entitlement to 
service connection for periodontal disease.  Thus, this issue 
is not for appellate consideration and will not be addressed 
in the decision below. 

Besides the issues listed above, the issue of entitlement to 
service connection for a respiratory disorder was developed 
for appellate review following the April 2002 rating 
decision.  By rating action of July 2003, the RO granted 
service connection for bronchial asthma.  Accordingly, this 
issue is no longer before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  Hypertension was not shown until years after the 
veteran's separation from active service; it is not otherwise 
attributable to his active military service.

2.  The veteran has arthritis of the interphalangeal joints 
of the right index finger that likely resulted from in-
service injuries.  


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated by active 
military service; hypertension may not be presumed to have 
been incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The veteran has arthritis of the interphalangeal joints 
of the right index finger that is the result of injury 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends, in essence, that the stress of the 
military caused his onset of hypertension.  With respect to 
this disability of the right index finger, the veteran 
maintains that he sustained multiple injuries during service.  
Initially, he contends that while loading bombs in 1952, he 
sustained a crushing-type injury to his right index finger.  
In addition, the veteran maintains that during his service 
with the United States Navy, his right index finger got 
caught underneath a wheel of an aircraft and that it was 
closed in the door of a motor vehicle.  

Service medical records are negative for any clinical 
findings of hypertension.  While these reports reflect that 
the veteran was seen on a couple of occasions for lacerations 
to the palm of the right hand, they are devoid of any 
findings relating to a disability of the right index finger.  
An April 1971 retirement examination reflects that the 
veteran's heart and upper extremities were found to have been 
"normal."  The veteran's blood pressure was 128/76.  On an 
April 1971 Report of Medical History, the veteran indicated 
that he was in "good health."  He denied having any 
arthritis, or bone, joint, or other deformity.  

Post-service private and VA medical reports, dated from 
September 1972 to April 2004, reflect that the first evidence 
of any hypertension and disability of the right index finger 
was in May 1975 and October 2001, respectively.  In May 1975, 
the veteran was seen at the United States Army Hospital 
outpatient clinic in Fort Benjamin Harrison, Indiana.  A 
systolic blood pressure of either 144 or 149 was recorded.  
Diastolic blood pressure was 110.  An impression of 
hypertension was recorded.  During an October 2001 VA 
orthopedic examination, the veteran was evaluated for both 
his left tibia fracture and right index finger.  The veteran 
reported a history of in-service injuries to his right index 
finger.  X-rays of the right index finger revealed evidence 
of arthritic changes of the interphalangeal joints.  The 
examiner's opinion was that the veteran had injured himself 
during service.  The examiner referred to a radiology report 
for a clinical assessment.  Subsequent private and VA 
outpatient reports reflect that the veteran continued to seek 
treatment for his hypertension and that it was controlled 
with medication. 

During a November 2002 hearing at the RO in Indianapolis, 
Indiana, the veteran gave testimony concerning the issues on 
appeal, which is consistent with that previously reported in 
this decision. 

II.  Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  In addition, certain chronic 
diseases, such as arthritis and hypertension, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2003) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

Service connection may also be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

III.  Analysis

Hypertension

After a review of the evidence of record, the Board finds 
that service connection for hypertension is not warranted.  
In reaching this conclusion, the Board notes that the 
evidence of record shows that the veteran's hypertension, 
diagnosed several years after service, was not present in 
service, manifested within one year after his separation from 
service, or causally related to such service.  The medical 
evidence of record does not link the veteran's current 
hypertension to his active service.  The absence of such 
evidence is of greater evidentiary weight than the veteran's 
unsubstantiated allegation of a relationship to service.  As 
the preponderance of the evidence is against the veteran's 
claim for service connection, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107.

Right Index Finger

After a review of the evidence of record, the Board finds 
that service connection for a disability of the right index 
finger, currently diagnosed as arthritis, is warranted.  
Although not documented in the veteran's service medical 
records, the veteran credibly testified about several in-
service injuries.  When examined by VA in 2001, several 
features were noted that suggested to the examiner that the 
veteran had indeed injured his right index finger as alleged.  
The examiner, who had the veteran's history available to him, 
concluded that the veteran had in fact injured his right 
index finger during military service.  The examiner referred 
to a radiology report for a diagnosis.  The x-ray report 
confirmed that the veteran had arthritic changes in the 
interphalangeal joints of the right index finger.  

Because the veteran is competent to testify about injuries he 
sustained in service, and because the VA examiner concluded 
that the veteran had likely sustained such injuries, the 
Board finds that it is as likely as not that currently shown 
arthritic changes are traceable to the veteran's in-service 
injuries.  It is reasonable to infer from the examiner's 
opinion and reference to the radiology report for a clinical 
assessment that the examiner believed that any positive 
findings on x-ray would have been due to the in-service 
injury.  Consequently, the Board finds that the evidence is 
at least in equipoise on the question of service connection.  
The benefit sought is therefore granted.  

Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001); VAOPGCPREC 7-2003.  A discussion of the pertinent VCAA 
and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in December 2000.  
This letter apprised the veteran of the provisions under the 
VCAA and the implementing regulations, of the evidence needed 
to substantiate the claims on appeal, and the obligations of 
VA and the veteran with respect to producing that evidence.  
The letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including such 
things as medical records, employment records, or records 
from Federal agencies.  In addition, in a May 2002 statement 
of the case and July 2003 supplemental statement of the case, 
the RO informed the veteran that to substantiate his service 
connection claims the evidence must demonstrate that he has a 
current disability that began in or was made worse during his 
military service or an event in service that caused 
disability.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, in November 
2002, the veteran was afforded a hearing at the RO in 
Indianapolis, Indiana concerning the issues on appeal.  In 
addition, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
helpful to the veteran.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  As for whether further action should have been 
undertaken by way of obtaining additional medical opinion on 
the question of service connection for hypertension, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In this case, the veteran has 
hypertension, but there is no indication that there was any 
event or disease in service.  Even the veteran has conceded 
that hypertension was not shown until several years after 
active military service.  Consequently, given the standard of 
the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.


ORDER

Service connection for hypertension is denied.  

Service connection for arthritis of the interphalangeal 
joints of the right index finger is granted.  


REMAND

The Board notes that, after the veteran received the April 
2002 rating decision which, in part, awarded service 
connection for residuals of hemorrhoid removal, residuals of 
a fracture of the left fibula and medial malleolus, and 
residuals of a right inguinal hernia repair, the veteran 
voiced his disagreement with the ratings assigned for these 
disabilities.  This was done by way of a VA Form 9 submitted 
in June 2002.  Nevertheless, it does not appear that the RO 
issued a statement of the case (SOC) on this issue.  In 
situations such as this, where the veteran has filed a notice 
of disagreement (NOD), but no SOC has been issued, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board should remand the matter to the RO for the 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should re-examine the three rating 
issues.  If no additional development is 
required, or when it is completed, the RO 
should prepare a SOC in accordance with 
38 C.F.R. § 19.29 (2003), unless the 
matter is resolved by granting all 
benefits sought, or by the veteran's 
withdrawal of the NOD.  If, and only if, 
the veteran files a timely substantive 
appeal should the rating issues be 
returned to the Board.  

The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on this 
remand in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003), (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



